DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/30/2022, with respect to the Webster et al. (US Patent 6,220,602 B1) does not disclose the bristles are attached to and forced into sealing engagement with the shaft have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claim 1 and the 35 U.S.C. 103 rejection of claim 11 has been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-19, and 21 are allowed.

Regarding claims 1 and 11, Webster et al. (US Patent 6,220,602 B1) fails to teach or disclose:
“wherein the plurality of magnets is oriented such that the plurality of magnetically responsive filaments is attached to and forced into sealing engagement with the rotating component by the plurality of magnets,”
Additionally, Power et al. (US PGPUB 2010/0327534 A1) teaches “The magnetic system may be in communication with the brush seal so as to retract the brush seal from the rotating component. (Abstract).”
Claims 2-9, 12-19, and 21 are allowed based on their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Henle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745